UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7729



CHRISTOPHER L. BLACKWOOD,

                                            Plaintiff - Appellant,

          versus


GARY D. MAYNARD; BILL WHITE; DON DRISKELL;
JOHN MAXY; PERCY JONES; RICHARD HARVEYD; DON
LEHMON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-02-1767-3-23BC)


Submitted:   January 30, 2003          Decided:     February 20, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher L. Blackwood, Appellant Pro Se. Daniel Roy Settana,
Jr., MCKAY, MCKAY & SETTANA, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Christopher L. Blackwood seeks to appeal the district court’s

order   denying   Blackwood’s        motion    for   reconsideration     of    the

magistrate judge’s denial of his motion for appointment of counsel.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                     The order

Blackwood   seeks      to   appeal   is   neither    a   final   order   nor    an

appealable interlocutory or collateral order. Accordingly, although

we grant Blackwood’s Motion Requesting to Add Supporting Evidence

to Informal Brief, we dismiss the appeal for lack of jurisdiction.

We   dispense   with    oral   argument       because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       DISMISSED




                                          2